DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020113259927, filed on 12/17/2020 in China.

Information Disclosure Statement
The IDS filed on 02/23/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/23/2021 is acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Yu et al.[US 2020/0225699], as shown in [figure 14] and a second embodiment of Yu et al. [US 2020/0225699], as shown in [figures 4-5].
Regarding claim 1, Yu et al., [figure 14] discloses a display device (figure 14) comprising:
a bending auxiliary layer (100, figure 14); 
a support plate (501_1 & …. & 502_1, figure 14), being attached on one side of the bending auxiliary layer (the support plate is mounted at a bottom of the bending auxiliary layer 100, figure 14); and 
an adhesive layer (931 & 932, figure 14), between the bending auxiliary layer and the support plate, configured to fix the bending auxiliary layer to the support plate, wherein:
a region (NFR1 & FR & NFR2, figure 14), wherein the bending auxiliary layer and the support plate are overlapped with each other includes a first region (NFR1 & NFR2, figure 14) and a second region (FR, figure 14);
a sum of thicknesses of the bending auxiliary layer (100, figure 14) and the support plate in the first region (501_1 & 502_1, figure 14) is less than a sum of thicknesses of the bending auxiliary layer (a middle section 100 at FR, figure 14) and the support plate (a supporting portion is located underneath a section FR of the bending auxiliary layer 100, figure 14) in the second region; and
the adhesive layer is in the first region (931 & 932, figure 14) and not in the second region (figure 14).
	Yu et al., [figure 14] disclose the claimed invention except for another side of the bending auxiliary layer connected with a flexible display panel.
	Yu et al., [figures 4-5] disclose a display device (figure 5) having a support plate (501 & 502, figure 5) being attached on a bottom side of a bending auxiliary layer (100, figure 5)  and a flexible display panel (400 & 300 & 200, figure 5) is attached on an opposite of the bending auxiliary layer.
	It would have been to one of ordinary skill in the art at the time the invention was made to mount another side of the bending auxiliary layer of Yu et al. [figure 14] with a flexible display panel, as suggested by Yu et al. [figures 4-5], for the purpose of providing an image on a display of a foldable display  device.
Regarding claim 2, Yu et al., [figure 14] in view of Yu et al. [figures 4-5], disclose wherein the bending auxiliary layer is made of a material including an alloy (the bending auxiliary layer may include conductive material or alloy therein because the bending auxiliary layer provides an electromagnetic shielding function or a ground function, paragraph 0092).
Regarding claim 3, Yu et al., [figure 14] in view of Yu et al. [figures 4-5], disclose the support plate includes a first recessed-portion (a left/right recess disposed within the first region, figure 14) in the first region; and at least a portion of the adhesive layer (931 & 932, figure 14) is filled in the first recessed-portion. 
 Regarding claim 4, Yu et al., [figure 14] in view of Yu et al. [figures 4-5], disclose a ratio RO of a thickness of the first recessed-portion over a thickness of the support plate in the second region satisfies 1/4 <(or =) R0 <(or =) ¾ [a ratio of a thickness of the first recessed-portion over a thickness of the support plate in second region is about 1/3, as shown in figure 14].
	The specific ratio RO of a thickness of the first recessed-portion over a thickness of the support plate in the second region satisfies from ¼ less than or equal to ¾ would have been an obvious design consideration based on a thickness of a foldable display which is designed by each manufacture.
Regarding claim 5, Yu et al., [figure 14] disclose the claimed invention except for the support plate including a retaining wall surrounding the first recessed-portion.
Yu et al. [figures 4-5], disclose the support plate includes a retaining wall surrounding the first recessed-portion (figure 4).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the retaining wall surrounding the first recessed-portion of the supporting plate of Yu et al. [figure 14], as suggested by Yu et al. [figures 4-5], for the purpose of preventing adhesive overflow out of the recessed-portion in the foldable display device.
Regarding claim 6, Yu et al., [figure 14] in view of Yu et al. [figures 4-5], disclose the support plate includes a base (501_1 & 502_1 disposed in the first region, figure 14) and a protruding portion (extended portion therefrom the base of the support base 501 & 502 within the FR section, figure 14), wherein the protruding portion is at a side of the base facing toward the bending auxiliary layer and connected to the base (figure 14); the protruding portion is at the second region (figure 14); and a portion of the base which is uncovered by the protruding portion is at the first region (figure 14).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., [figure 15] in view of Yu et al.[figure 14], as applied to claim 1 above, and further in view a third embodiment of Yu et al. [US2020/0225699], as shown in [figure 3].
Regarding claim 13, Yu et al., [figure 14] in view of Yu et al. [figures 4-5], disclose the claimed invention except for wherein the bending auxiliary layer includes a second recessed-portion, and the adhesive layer is filled in the second recessed-portion.
	Yu et al. [figure 3] disclose a bending auxiliary layer (100, figure 3) comprising a first region (NFR1 & NfR2, figure 3), a second region (FR, figure 3), and at least a second recessed-portion which is filled an adhesive layer (931S & 932S, figure 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to add a second recessed-portion in the bending auxiliary layer of Yu et al., [figure 14] in view of Yu et al. [figures 4-5], as suggested by Yu et al. [figure 3], for the purpose of reducing a bending stress at a foldable axis of the display device.

Allowable Subject Matter
Claims 7-8, 9-11, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 7 discloses the combination features of “the first recessed-portion includes a first sub-recessed-portion and a second sub-recessed- portion which are connected to each other, and the second sub-recessed-portion is at a side of the first sub-recessed-portion adjacent to the second region; and the first sub-recessed-portion includes a first surface facing toward the adhesive layer; the second sub-recessed-portion includes a second surface facing toward the adhesive layer; and a distance between the second surface of the second sub-recessed-portion and the bending auxiliary layer is less than a distance between the first surface of the first sub-recessed-portion and the bending auxiliary layer.”  These features, in conjunction with other features, as claimed in the combine features of the claims 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 8 depends on the allowed claim 7.
The claim 9 discloses the combination features of “the support plate further includes a reinforcing pattern at the first recessed-portion; the first recessed-portion includes a third surface facing toward the adhesive layer; the reinforcing pattern is directly connected to the third surface; and a distance between the reinforcing pattern and the bending auxiliary layer is less than a distance between the third surface and the bending auxiliary layer.”  These features, in conjunction with other features, as claimed in the combine features of the claims 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 10-11 depend on the allowed claim 9.
The claim 12 discloses the combination features of “the bending auxiliary layer includes a second recessed-portion in the first region; along a fifth direction, the first recessed-portion of the support plate overlaps the second recessed-portion of the bending auxiliary layer; and the fifth direction is a direction perpendicular to a plane of the support plate; and at least a portion of the adhesive layer is filled in the second recessed-portion.”  These features, in conjunction with other features, as claimed in the combine features of the claims 3 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 14 discloses the combination features of “the flexible display panel includes a first bendable portion and non-bendable portions at two opposite sides of the first bendable portion; the bending auxiliary layer extends from one of the non-bendable portions to the other one of the non-bendable portions through the first bendable portion; and the display device includes a bent state and an unbent state, wherein in the bent state, the flexible display panel is at an inner side of the bending auxiliary layer; and in the unbent state, a portion of the support plate in the first region overlaps the non-bendable portions, and a portion of the support plate in the second region overlaps the first bendable portion.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 15-18 depend on the allowed claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Park et al. [US 2019/0346887] disclose a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hung S. Bui/
Primary Examiner, Art Unit 2841
10/11/2022